Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 1 of 37 Page ID
                                  #:3542




 Summary Judgment Ex. 17a
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 2 of 37 Page ID
                                  #:3543




                                Expert Report of
                          David M. Skanderson, Ph.D.
                                in the matter of
               Bureau of Consumer Financial Protection, Plaintiff,
                                        v.
 Chou Team Realty, LLC f/k/a Chou Team Realty, Inc., d/b/a Monster Loans, d/b/a
                        MonsterLoans, et al., Defendants
                          United States District Court
                          Central District of California
                        Case No. 8:20‐cv‐00043‐SB‐ADS


                              December 14, 2020
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 3 of 37 Page ID
   Expert Report of David M. Skanderson #:3544
   December 14, 2020

                                                          Table of Contents
   1.   Qualifications ............................................................................................................. 2

   2.   Scope of Assignment .................................................................................................. 3

   3.   Summary of Relevant Allegations and Assumptions................................................... 4

   4.   Summary of Opinions................................................................................................. 6

   5.   Overview of Credit Scores and Credit Scoring Models ................................................ 8
        5.1.      What is a Credit Score? ..................................................................................................... 8
        5.2.      Categories of Information Used in Credit Bureau Scoring Models................................. 12

   6.   Analysis of Defendant’s Representations ..................................................................15
        6.1.      Impact of Student Loans in General ............................................................................... 16
        6.2.      Impact on Payment History ............................................................................................ 16
        6.3.      Impact on Amounts of Debt Owed ................................................................................. 19
        6.4.      Impact on Length of Credit History ................................................................................ 21
        6.5.      Impact on New Credit ..................................................................................................... 21
        6.6.      Impact on Credit Mix ...................................................................................................... 22
        6.7.      Summation...................................................................................................................... 23

   Appendix 1: Curriculum Vitae .........................................................................................25

   Appendix 2: Information Relied Upon or Considered ......................................................33




                                                                                                                                           Page i
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 4 of 37 Page ID
 Expert Report of David M. Skanderson #:3545
 December 14, 2020



1.     Qualifications

        1.      My name is David M. Skanderson. I am a Vice President at Charles River
Associates (“CRA”), an economic consulting firm. Prior to joining CRA in 2009, I was a First Vice
President at Washington Mutual Bank, F.A. Prior to that, I was a Senior Manager at KPMG LLP
and KPMG Consulting, Inc. I received my M.A. and Ph.D. degrees in Economics from the
University of Rochester, with a concentration in Finance at the Wm. E. Simon Graduate School
of Business at the University. I received my B.A. degree in Economics from California State
University, Sacramento. A copy of my curriculum vitae is attached as Appendix 1.

        2.      During my professional career, I have been extensively involved in analysis of
consumer credit matters, including extensive analysis of credit data and credit scoring models.
At CRA, I consult with a range of financial institutions on economic and data analysis, including
on matters related to consumer credit and credit scoring, including the statistical validation of

credit scoring models and testing such models for risk of potential discriminatory impacts.1
Through my work I have a deep understanding of the content and structure of a range of
consumer credit scoring models, and the techniques used to develop such models.

        3.      I have previously provided expert testimony on matters related to mortgage loan
underwriting, credit analysis, and mortgage loan servicing, among other mortgage lending
topics. My testimony has often included detailed analysis of consumer credit reports, and has
included providing opinions regarding allegations of credit damages to consumers, particularly
in terms of the alleged impacts of particular credit events or credit reporting information on
commercially available credit scores.




1 Statistical validation is the process of reviewing and testing a model to determine whether (among
other things) it was developed in a statistically sound manner, and follows generally accepted model
development techniques and methods.



                                                                                                 Page 2
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 5 of 37 Page ID
 Expert Report of David M. Skanderson #:3546
 December 14, 2020


       4.      At Washington Mutual Bank, I was a senior leader in the Corporate Compliance
department, where I led departments responsible for fair lending analysis, Home Mortgage
Disclosure Act compliance, and regulatory compliance loan review. I also worked on issues of
data systems, credit model validation, and regulatory compliance governance. At KPMG, I
provided economic analysis, statistical analysis, and modeling services to corporate and
government clients on federal regulatory, tax, budgetary, and statistical issues. This included
work with financial institutions on consumer lending matters, and work with private‐sector and
government clients on statistical analysis and statistical sampling matters.


2.     Scope of Assignment

       5.      I was retained by Plaintiff, the Bureau of Consumer Financial Protection (“the
Bureau”), to provide expert testimony in this matter based on my knowledge of and experience
with consumer credit scoring models and consumer credit analysis. I was asked to explain the
potential impacts of federal student loan consolidation on a person’s credit score and to
evaluate whether representations Defendants allegedly made through their sales personnel
between 2015 and 2017 to consumers with federal student loans regarding favorable credit
score impacts of loan consolidation were accurate and objectively supportable.

       6.      For purposes of this report, “Defendants” refers to the five “Student Loan Debt
Relief Companies” named as defendants in the Bureau’s Second Amended Complaint: (1) Docu
Prep Center, Inc. and Document Preparations Services, LP (collectively, “Docu Prep Center”); (2)
Certified Doc Prep, Inc. and Certified Doc Prep Services, LP (collectively, “Certified Doc Prep
Services”); (3) Assure Direct Services, Inc. and Assure Direct Services, LP (collectively, “Assure
Direct Services”); (4) Direct Document Services, Inc. and Direct Document Services, LP




                                                                                              Page 3
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 6 of 37 Page ID
 Expert Report of David M. Skanderson #:3547
 December 14, 2020


(collectively, “Direct Document Solutions”); and (5) Secure Preparation Services, Inc. and Secure

Preparation Services, LP (collectively, “Secure Preparation Services”).2

         7.      My analysis and opinions are based upon my knowledge and professional
expertise, my review of certain documents produced in this matter and publicly available
information, and my years of professional experience working on consumer credit and credit
scoring matters. In performing my analysis, I have relied on or considered the documents listed
in Appendix 2. My opinions are based on the information available to me as of the date of this
report. I may revise or update my opinions in the event additional relevant information is
produced in this matter.

         8.      CRA is compensated $815 per hour for my work in this matter, an amount not
contingent on the outcome of this matter or the nature of my opinions.


3.      Summary of Relevant Allegations and Assumptions

         9.      The Bureau alleges that Defendants marketed and sold services to assist
consumers with consolidating their federal student loans and with enrolling in federal loan

repayment and forgiveness programs offered by the U.S. Department of Education.3 By
consolidating loans, a consumer combines multiple federal student loans into one loan with a

single monthly payment instead of multiple monthly payments.4 The consolidation involves
paying off and closing the consumer’s existing federal student loan accounts and opening one




2 Second Amended Complaint at ¶¶ 16‐27.

3 Id. at ¶ 84.

4 Id. at ¶ 82; see also U.S. Department of Education, Federal Student Aid, “Consolidating your federal
education loans can simplify your payments, but it also can result in the loss of some benefits.” Web
links to this and other documents cited in subsequent footnotes that are available through Internet
sources are provided in Appendix 2.



                                                                                                  Page 4
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 7 of 37 Page ID
 Expert Report of David M. Skanderson #:3548
 December 14, 2020


new, consolidated federal student loan account. The Bureau alleges that Defendants
misrepresented during sales calls that consolidating federal student loans would improve

consumers’ credit scores.5

          10.      For purposes of this opinion, I have been asked by the Bureau to assume that
between 2015 and 2017 the Defendants made representations during sales calls contained in

telemarketing scripts or employee guidance provided to me by the Bureau.6 Those scripts
instructed sales representatives to tell consumers, among other things, that (a) having multiple
student loan trade lines as opposed to a single student loan trade line was adversely affecting
the consumer’s credit score and (b) consolidating their federal student loans would improve

their credit score.7

          11.      In particular, the scripts and guidance included the following statements, among
others.

       i.       Docu Prep Center and Certified Doc Prep Services scripts instructed sales personnel
                to state, “Right now you have (X Amt) open trade lines for every loan you have and
                this puts a very negative impact on your credit. When they get reduced down to one
                this should really help to improve your credit score” and “Just to go over the
                benefits again of what you are receiving throughout this process is One, you’re going




5 Second Amended Complaint at ¶¶ 99‐102, 210‐214, 228‐232.

6 The sales scripts on which I have relied are listed in Appendix 2.

7 The term “trade line” means the record of activity for a credit account that appears on a consumer’s
credit bureau record.



                                                                                                 Page 5
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 8 of 37 Page ID
 Expert Report of David M. Skanderson #:3549
 December 14, 2020


              to have a lower interest rate, Two, you’re going to improve your credit, and Three

              …”8

     ii.      A Docu Prep Center employee handbook instructed sales personnel to state,
              “According to the Fair Credit Reporting Act (FCRA) the rules and law that govern how
              credit reporting companies report and generate your three digit credit score, having
              multiple trade line items will impact your credit score negatively when compared to
              a profile with fewer trade lines. Therefore, through this consolidation process, we

              will be reducing your trade lines and you will not appear over extended.”9

     iii.     Docu Prep Center sales scripts instructed sales personnel to state that when
              consumers consolidated, “The Department of Education will pay off all your existing

              Federal loans for you in full! This will have the benefit of improving your credit.”10


4.      Summary of Opinions

        12.      Based on my understanding of credit scoring models that are commonly used in
the consumer credit industry, I concluded that the representations allegedly made by
Defendants cannot be supported and likely would be false for many consumers. There is no
basis for a blanket assertion that consolidating a borrower’s federal student loans will have a
favorable impact on the borrower’s credit score, or that having multiple student loans
outstanding will negatively affect a borrower’s credit score compared to having the same
amount of debt in fewer trade lines.




8 CFPB‐JN‐0050976 and CFPB‐JN‐0052152.

9 CFPB‐JN‐0051038 and CFPB‐JN‐0001820.

10 CFPB‐JN‐0109397 and CFPB‐JN‐0109411‐412.




                                                                                               Page 6
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 9 of 37 Page ID
 Expert Report of David M. Skanderson #:3550
 December 14, 2020


        13.     As an initial matter, there is no single unique credit score for any given
consumer. Instead, there is a multiplicity of different credit scores, including numerous
versions of the widely used commercially available “FICO” and “Vantage” scores and
proprietary credit scores developed by numerous banks and other lenders. Because all of those
scores differ from each other and their inner workings are proprietary, it is not possible to make
blanket statements about the impact of loan consolidation on “your credit score.”

        14.     Based on the structure and complexity of credit scores available from credit
reporting agencies (such as the FICO and Vantage scores), the impact of student loan
consolidation on a borrower’s credit score will generally depend upon the specific credit
situation and credit history of each individual borrower, including such factors as (among
others) whether the borrower is current or delinquent on their student loans or on other credit
obligations at the time of the loan consolidation, the history of the borrower’s payments on all
of their credit accounts, and the breadth and length of the individual’s credit bureau record.

        15.     As a result, while there may be some borrowers for whom consolidation of their
federal student loans would result in a small increase in their credit score, there will be other
borrowers for whom consolidation would reduce their credit score or for whom there would be
a negligible impact. Without reviewing each borrower’s full credit report and having access to
the proprietary credit scoring models used by credit reporting agencies, there would have been
no way for Defendants to determine with confidence whether the impact would be favorable,

unfavorable, or neutral for any given borrower.11 As a result, Defendants’ broad
representations that loan consolidation will improve their customers’ credit scores cannot be
supported. There is no reason to believe that an increased credit score was a likely result of




11 I note that Defendants’ sale scripts made no distinctions regarding different representations that
should be made based on specific borrower credit profiles or histories.



                                                                                                  Page 7
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 10 of 37 Page ID
 Expert Report of David M. Skanderson #:3551
 December 14, 2020


 federal student loan consolidation, and the representations likely were false for many
 borrowers.

         16.     Furthermore, because commercially available credit scores are proprietary
 “black boxes,” it would not have been possible for Defendants to reliably determine or predict
 the impact of loan consolidation on any individual’s credit score (let alone for all borrowers in
 general) even if Defendants had knowledge of each borrower’s credit history.

         17.     Finally, contrary to the representations in certain of Defendants’ sales scripts,
 the Fair Credit Reporting Act has no bearing on how the number of student loan trade lines will

 affect a consumer’s credit score.12


 5.      Overview of Credit Scores and Credit Scoring Models

 5.1.    What is a Credit Score?

         18.     As defined in the Fair Credit Reporting Act, a credit score is “a numerical value or
 a categorization derived from a statistical tool or modeling system used by a person who makes
 or arranges a loan to predict the likelihood of certain credit behaviors, including default (and
 the numerical value or the categorization derived from such analysis may also be referred to as

 a risk predictor or risk score).”13 Put more simply, a credit score is a numerical indicator
 constructed to predict a consumer’s credit risk. Such scores are derived from complex
 statistical models (“credit scoring models”), which are sets of mathematical equations or
 algorithms developed based on analysis of historical data about consumer credit behavior.

         19.     Standard credit scores (or “credit bureau scores”) available from the three major
 national credit reporting agencies (Equifax, Experian, and TransUnion) are three‐digit numbers




 12 See 15 U.S.C § 1681 et seq.

 13 15 U.S.C. §1681g(f)(2)(A). Internal quotes omitted.




                                                                                                Page 8
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 11 of 37 Page ID
 Expert Report of David M. Skanderson #:3552
 December 14, 2020


 that represent a gauge of a consumer’s likelihood of defaulting on a credit obligation in the

 future, with a higher score representing a lower expected likelihood of default.14 Standard
 credit bureau scores are commonly used by creditors in deciding whether to grant credit to a
 consumer, how much credit to grant, and how much to charge for credit, among other
 purposes.

         20.     It is important to note that there is not simply one single, unique credit score for
 any given consumer. There are actually multiple credit scores that are widely used in the
 consumer credit market, the most commonly used of which are various versions of the “FICO”
 score developed by Fair Isaac Corporation (now known as “FICO”) and versions of the

 VantageScore, developed by VantageScore Solutions, LLC.15 Each of the various versions of
 FICO and Vantage scores are based on different sets of mathematical equations or algorithms.
 In addition, numerous banks and other consumer lenders use their own internally developed
 credit scores for underwriting and pricing various types of credit products (either together with
 FICO or Vantage scores or separately from those scores).

         21.     It is not even possible to speak of “the” FICO score for any given consumer,
 because there is not a single unique FICO score for any individual consumer. According to a
 FICO publication, there are actually 28 different FICO scores that are commonly used by
 lenders, including general purpose credit scores and scores that are specialized for predicting




 14 The most commonly used general purpose FICO and Vantage scores (such as FICO 8 and
 VantageScore version 3.0 and 4.0) range in value from 300 to 850. The FICO and Vantage scores are
 designed to predict a measure of “default” that is defined as becoming 90 days or more past due on a
 credit account within the next 24 months. TransUnion LLC, “Scores Overview – TransUnion Scores,”
 2015.

 15 According to a FICO report, FICO scores are used in more than 90% of lending decisions in the U.S.
 See FICO, “Understanding FICO Scores.” See Oliver Wyman, “2019 Vantage Score Market Study Report”
 regarding the prevalence of the VantageScore.



                                                                                                  Page 9
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 12 of 37 Page ID
 Expert Report of David M. Skanderson #:3553
 December 14, 2020


 risk in specific types of credit (e.g., auto, mortgage, or credit card lending), and including
 different versions of the FICO score that have been developed over the years (e.g., FICO 8 and

 FICO 9).16 Adding further complexity, each of the three major credit reporting agencies
 produces its own version of a given FICO score for any given consumer, and the values of those
 scores tend to differ across the three credit reporting agencies because the structure and

 content of their credit data differs.17

         22.     Credit bureau scores, such as the various FICO and Vantage scores, are

 proprietary,18 so it is not possible for a person without access to the scoring mechanism to
 calculate exactly what the impact of a given credit event (such as student loan consolidation)
 would be for any given consumer, or to make the broad representations about positive credit
 score impacts for consumers as a whole allegedly made by Defendants. Nevertheless, some
 conclusions can be drawn regarding the alleged representations based on the available public
 information about those scores and my experience with consumer credit scoring models
 generally, as I discuss in Section 6 of this report.

         23.     It is also important to understand that any given credit score (whether a FICO,
 Vantage, or some other score) is not generated by a single, unitary mathematical model, but is




 16 See FICO, “Understanding FICO Scores,” Id., p. 7.

 17 The three major national credit reporting agencies may not all receive the same credit information
 about a given consumer because not all creditors report data to all three agencies, and the way the
 agencies tabulate that information and make it available as inputs to credit scoring models may differ.
 Id. and Written Testimony of Tom Quinn, FICO Vice President, Scores, Before the U.S. House of
 Representatives, Committee on Financial Services, Subcommittee on Financial Institutions and
 Consumer Credit, March 24, 2010.

 18 For example, see Consumer Financial Protection Bureau, “The impact of differences between
 consumer‐ and creditor‐purchased credit scores,” Report to Congress on Credit Scores, July 19, 2011, p.
 5: “credit scoring models are highly valuable, closely guarded intellectual property.”



                                                                                                  Page 10
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 13 of 37 Page ID
 Expert Report of David M. Skanderson #:3554
 December 14, 2020


 instead based on a collection of distinct sub‐models (“scorecards”) that are tailored to specific
 segments of the customer population. At a basic level, it is typical in credit score modeling to
 have separate sub‐models for scoring consumers with limited credit history (“thin” credit files)
 versus consumers with extensive credit history (“thick” or “full” files), separate models for
 scoring consumers with serious negative (“derogatory”) credit history versus consumers with
 no serious derogatory credit history (“clean” files), and separate models for scoring consumers
 with a past bankruptcy versus no bankruptcy, among other segmentations, and there may be

 additional segmentation within those kinds of broad segments.19 For example, the FICO 8
 score is based on 12 different segment‐level sub‐models, and VantageScore 3.0 is based on 13

 different segment‐level sub‐models.20

         24.     Credit scoring models are “segmented” in this way because different credit
 characteristics interact with each other such that the relationships between consumer credit
 data attributes (scoring model inputs) and future consumer credit performance (i.e., the
 likelihood of default) tend to differ across consumer segments. There are different credit
 behaviors among different segments of consumers and in some cases there are differences in
 the credit information that is available among consumer segments. For example, if a “prime”
 consumer with an extensive and positive credit history opened a new credit account, this may
 be perceived by some models as raising the consumer’s risk of credit default, resulting in a
 decrease in their credit score. But if a consumer with subprime credit opened a new credit
 account, this may be perceived by some models as lowering the consumer’s risk of default,




 19 See VantageScore Solutions, LLC, “Segmentation for Credit Based Delinquency Models White Paper,”
 May 2006. The term “thin credit file” refers to consumers with very few (e.g., two or fewer) trade lines
 and/or limited recent or total credit experience (e.g., no accounts with at least 12 or 24 months of
 history). The term “serious derogatory credit” generally refers to instances of serious delinquency
 (typically 60 days or more past due), charged‐off accounts, collection accounts, bankruptcies, or other
 public record items.

 20 TransUnion LLC, “Scores Overview – TransUnion Scores,” Id.




                                                                                                  Page 11
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 14 of 37 Page ID
 Expert Report of David M. Skanderson #:3555
 December 14, 2020


 resulting in an increase in their credit score. As a result, different statistical models are
 required to reliably predict credit performance for such different consumer segments.

        25.     Such complexities can make it difficult or impossible for a person without
 detailed knowledge of to the model itself, and without detailed knowledge of a specific
 consumer’s overall credit profile, to predict whether a given change in a consumer’s credit
 profile (such as loan consolidation) will increase or decrease their credit score. I discuss this
 point further in relation to Defendants’ alleged representations in Section 6 below.

 5.2.   Categories of Information Used in Credit Bureau Scoring Models

        26.     While the details of FICO credit score models are proprietary and not publicly
 available, some general information about the composition and relative importance of the
 score inputs is publicly available. For example, the categories of credit history factors used in
 the most commonly used FICO scores and the approximate weights attached to each category

 are as follows.21

                      i. Payment history (35%)
                     ii. Amounts of debt owed (30%)
                     iii. Length of credit history (15%)
                     iv. New credit (10%)
                     v. Credit mix (10%)
        27.     It should be noted, however, that the exact weights applied to the different
 categories of information tend to differ across consumers because of both the model




 21 See FICO, “Understanding FICO Scores,” Id., pp. 14‐19. I focus here on FICO scores because they are
 the most widely used scores in the consumer credit industry. The VantageScore uses the same types of
 credit information, but categorizes and weights it differently. See VantageScore Solutions, LLC,
 “VantageScore 3.0 White Paper,” December 2013, p. 7.



                                                                                                 Page 12
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 15 of 37 Page ID
 Expert Report of David M. Skanderson #:3556
 December 14, 2020


 segmentation and the multiplicity of different credit scores, as discussed in Section 5.1

 above.22

         28.     Factors related to “payment history” generally receive the greatest weight in
 FICO scores. These factors include information about the timeliness of debt payments and the
 severity of any credit delinquencies. Factors related to payment history include the history of
 payments on credit cards, retail charge accounts, installment loans, mortgage loans, and other
 types of accounts; the number of accounts that are being paid as agreed; information about
 current and past payment delinquencies (e.g., the number of times an account was 30, 60, or
 90 days past due in the last 12 months); the amounts owed on delinquent accounts or
 collection items; the number of past due accounts; negative public records (such as
 bankruptcies, civil judgments, tax liens, and foreclosures); and the amount of time passed since
 instances of negative credit experience.

         29.     Factors related to “amounts of debt owed” include such things as the total
 amount owed across all credit accounts, the amounts owed on particular types of accounts
 (such as revolving credit lines or installment loans), the number of accounts that have a




 22 See FICO.com, “What’s in my FICO Scores?”: “Your FICO Scores are unique, just like you. They are
 calculated based on the five categories referenced above, but for some people, the importance of these
 categories can be different.” See also FICO, “Understanding FICO Scores,” Id., p. 14: “Keep in mind that
 the importance of any one ingredient depends on the information on your entire credit report. Credit
 Mix, for instance, only makes up 10% of a FICO® Score, but it’ll be a more important FICO® Score factor
 if there isn’t a lot of other information on your credit report.” See also, Written Testimony of Tom
 Quinn, Id., “the importance of any factor depends on all of the information in the consumer’s credit
 report. For some people, a particular factor may be more important to their score than for someone else
 with a different credit history.”



                                                                                                Page 13
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 16 of 37 Page ID
 Expert Report of David M. Skanderson #:3557
 December 14, 2020


 balance, balances on revolving credit accounts as a percentage of the credit limit (i.e.,

 “revolving utilization”), and the remaining unpaid balances of installment loans.23

         30.     Factors related to “length of credit history” include the age of the oldest credit
 account a consumer has on record, the average age of accounts, and the ages of specific types
 of accounts.

         31.     “New credit” refers to information about credit accounts recently opened by a
 consumer and requests for new credit (“inquiries”). This includes how many new accounts
 have been opened and how recently they have been opened (e.g., the number of new accounts
 opened in the last 12 months), as well as the number and recency of inquiries regardless of
 whether they resulted in new accounts being opened.

         32.     “Credit mix” refers to information about the different types of credit accounts
 that a consumer has, such as the existence and number of installment loans, retail charge
 accounts, bank credit cards, mortgage loans, or other types of installment loans. As discussed
 further in Section 6.1 below, in the consideration of credit mix factors, the FICO score generally
 does not distinguish student loans or treat them differently from other types of installment

 loans.24




 23 An installment loan usually involves a one‐time disbursement of funds with a fixed monthly or other
 periodic payment until the original loan balance is paid in full. Revolving credit accounts (such as bank
 credit cards, retail charge cards, and other lines of credit) are those that provide a credit line that may
 be used at the consumer’s discretion and allow flexibility in the amount of monthly payment (subject to
 a minimum payment requirement).

 24 However, VantageScores do treat student loans differently from other installment loans in certain
 respects, because VantageScore has found the relationships to credit risk differ among types of
 installment loans. See VantageScore, “Peeling back layers for a closer look at debt,” The Score: Monthly
 Credit Scoring News, October 2013.



                                                                                                    Page 14
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 17 of 37 Page ID
 Expert Report of David M. Skanderson #:3558
 December 14, 2020


        33.     One type of information that is not considered in FICO or other commercially
 available credit scores is the interest rate paid on a credit account, because interest rate

 information is not reported by creditors to the credit reporting agencies.25


 6.     Analysis of Defendant’s Representations
        34.     As summarized in Section 3, Defendants allegedly made representations to
 consumers, through their sales personnel, that consolidating the consumer’s federal student
 loans would improve their credit score or, more generally, have a favorable impact on their
 “credit.” Defendants also made representations that having multiple student loan trade lines
 affected a consumer’s credit score negatively compared to having fewer student loan trade
 lines. In this section I explain why such representations cannot be supported, because loan
 consolidation could increase, decrease, or have no material impact on a consumer’s credit
 score depending upon the individual’s specific credit situation and history. My analysis also
 supports the conclusion that Defendants’ representations likely were false for many consumers.

        35.     Based on the general categories of information considered in credit bureau
 scoring summarized in Section 5.2, any effect of loan consolidation on a credit score would
 have to operate through its impacts on either (1) the person’s payment history, (2) the amounts
 of debt they owed, (3) the length of their credit history, (4) any new credit accounts, and/or (5)
 the person’s credit mix. Therefore, the analysis of credit score impacts of loan consolidation
 boils down to evaluating the impact of consolidation on each of these categories of credit score
 inputs. I begin by discussing the general impact of student loans on credit scores and then
 discuss each of these five channels in turn.




 25 For information about the types of information appearing in consumer credit reports, see TransUnion
 LLC, “TransUnion Credit Report User Guide,” 2015.



                                                                                              Page 15
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 18 of 37 Page ID
 Expert Report of David M. Skanderson #:3559
 December 14, 2020


 6.1.   Impact of Student Loans in General

        36.      In general, student loan debt is treated like other forms of installment debt.
 According to an article published by VantageScore Solutions, “Student loans are seen and
 evaluated by credit scoring models just like any other debts that are reported to the [credit
 reporting companies]. That means if you are managing your student loan debt properly by
 making payments each month, your credit scores will benefit.” Further, student loan debt
 tends to have little impact on credit scores as long as the borrower is not delinquent: “When it
 comes to student loan debts, you’d be surprised how little negative impact they have on your
 credit scores as long as they are being paid on time. Generally speaking, installment debt is less
 predictive of elevated credit risk than other loan types and, as such, even large amounts tend to
 be much less problematic for your credit scores than, say, large amounts of unsecured credit

 card debt.”26

        37.      As a result, and because the two most heavily weighted types of credit scoring
 information (payment history and the amounts of debt owed) are not affected by loan
 consolidation, as discussed below, any changes to the person’s credit record directly associated
 federal student loan consolidation are likely to be relatively small in magnitude.

 6.2.   Impact on Payment History

        38.      A person’s payment history, which tends to be the most heavily weighted factor
 in a general‐purpose FICO score (as noted in Section 5.2), would be unchanged by loan
 consolidation if the person was current on their student loans prior to the consolidation and
 remained current once the loans were consolidated. As long as loan consolidation does not
 affect a borrower’s delinquency status, consolidating multiple student loans into a single




 26 John Ulzheimer, “Student loans and credit reporting,” June 2013.




                                                                                            Page 16
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 19 of 37 Page ID
 Expert Report of David M. Skanderson #:3560
 December 14, 2020


 student loan would have no direct effect on the person’s credit score through payment history
 attributes related to delinquency status.

         39.     Indeed, if a borrower with multiple federal student loans was current on those
 loans prior to consolidation, then consolidation would reduce their number of open and active

 trade lines that are being paid as agreed.27 By contrast, Defendants allegedly made
 representations to consumers that having multiple student loan trade lines “puts a very
 negative impact” on a borrower’s credit score compared to having fewer student loan trade
 lines and “having multiple trade line items will impact your credit score negatively when
 compared to a profile with fewer trade lines.” In terms of the payment history component of
 credit scoring, however, loan consolidation might reduce a person’s credit score by reducing the
 number or percentage of open accounts that are being paid as agreed.

         40.     The main potential for a favorable credit score impact of loan consolidation
 through payment history attributes would be indirect: if the person were delinquent on their
 student loans prior to the consolidation and the act of consolidating loans enabled the person

 to cure their delinquency on the student loans and/or other debts.28 That could potentially
 occur if, for example, consolidation made the borrower’s monthly federal student loan
 payment more affordable or more manageable, such as by reducing their monthly loan




 27 The number or percentage of a consumer’s open accounts that are being paid as agreed is typically
 considered in credit scoring, and loan consolidation would decrease the number of accounts being paid
 as agreed (by reducing the number of open accounts) and may reduce the percentage of accounts being
 paid as agreed. The latter would occur if the consumer was paying all student loans as agreed but had
 at least one non‐student loan that was delinquent, because reducing the number of open student loan
 accounts would reduce the share of total accounts being paid as agreed.

 28 In general, a borrower who is in default on their student loans is not allowed to obtain a federal
 direct consolidation loan until they have cured that default, or unless they agree to repay the new loan
 under the Income‐Based Repayment Plan, Pay As You Earn Repayment Plan, Revised Pay As You Earn
 Repayment Plan, or Income‐Contingent Repayment Plan. U.S. Department of Education, Id.



                                                                                                   Page 17
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 20 of 37 Page ID
 Expert Report of David M. Skanderson #:3561
 December 14, 2020


 payment and reducing the complexity of managing multiple monthly loan payments.29 Even in
 this case, however, it is not the consolidation itself that would directly affect the person’s credit
 score. Any favorable impact would depend on the borrower’s payment behavior post‐
 consolidation. In addition, any favorable impact would not be immediate, but would occur over
 time as the borrower built up a history of on‐time payments on the consolidation loan and the
 period of delinquency (which remains on the borrower’s credit bureau history) faded farther
 into the past.

        41.       Also, the determination of whether or not there would be a favorable credit
 score impact from curing a student loan delinquency would be borrower‐specific, in that it
 would depend upon the borrower’s overall credit profile, including the depth and breadth of
 their credit history and their performance on other credit accounts. If the borrower’s only
 delinquent accounts were the student loans being consolidated, a positive impact of curing the
 delinquency could be expected over time. However, if the borrower continued to have
 delinquencies on other credit accounts or had other serious derogatory credit events within the
 past three years (e.g., collections, charge‐offs, foreclosure, or bankruptcy), curing the student
 loan delinquency through consolidation likely would have no immediate material impact on
 their score.

        42.       Based on the analysis above, there is no basis in terms of payment history effects
 for the Defendants’ broad representations, such as those in Docu Prep Center sales scripts, that
 loan consolidation “will have the benefit of improving your credit score.”




 29 A borrower’s aggregate monthly student loan payment might be reduced due to loan consolidation
 by amortizing the loans over a longer term and/or through an income‐based repayment plan. A
 borrower’s interest rate on the loans would not decrease, because the interest rate on the new
 consolidated loan would be set equal to the weighted average of the interest rates on the loans being
 consolidated, rounded up to the nearest one‐eighth of one percent. U.S. Department of Education, Id.



                                                                                               Page 18
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 21 of 37 Page ID
 Expert Report of David M. Skanderson #:3562
 December 14, 2020


 6.3.    Impact on Amounts of Debt Owed

         43.     The amount of debt a person owes on installment loans generally affects their
 credit scores through two mechanisms: the aggregate amount of debt owed and the ratio of
 the outstanding loan balances to the original credit amount. In general, other things equal,
 paying off an installment loan (like a student loan) would have a favorable impact on a person’s
 credit score for many, but not all, consumers because it would decrease their total

 indebtedness.30 However, loan consolidation does not have the same effect as a simple payoff,
 because the borrower’s total indebtedness does not change. Holding all other factors constant,
 when student loans are consolidated, one new student loan account is opened and two or
 more existing student loan accounts are closed, with no change in the total amount of the
 borrower’s student loan debt. The borrower simply exchanges multiple student loans with a
 total balance of $X for a single new student loan with the same balance. Therefore, there can
 be no impact on a person’s credit score through the total dollar amount of debt owed.

         44.     Another element of “debts owed” is typically the ratio of loan balances owed to
 the original loan amounts. Having a lower ratio of installment loan balances to original loan
 amounts typically has a favorable impact on a person’s credit score because it demonstrates

 that a person is willing and able to manage and pay down their debt.31 However, loan
 consolidation actually increases that ratio. For a new consolidation loan, this ratio would




 30 VantageScore Solutions, LLC, “Understanding Your Credit Score and How it Changes,” July 2020, pp.
 6‐7. For a person with an established credit history and low loan balances, or for a person with very
 limited credit history, paying off an installment loan can be expected to have no material impact on their
 credit score.

 31 Fair Isaac Corporation, “FICO® Score Factors Guide – Experian,” 2014, p. 5. This is further supported
 by the “reason statements” reported along with a credit score, which indicate the most important kinds
 of negative credit information affecting a given consumer’s credit score. The FICO score reason
 statement, “Proportion of balances to loan amounts is too high,” indicates that this factor is treated as a
 negative factor in credit scoring. See FICO, “US FICO® Score Reason Codes,” p. 4.



                                                                                                   Page 19
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 22 of 37 Page ID
 Expert Report of David M. Skanderson #:3563
 December 14, 2020


 initially be 100%, while for many borrowers the ratio for the combined previous student loans
 would be less than 100%, reflecting the amounts they had already paid off for those previous
 loans. As a result, consolidation could actually have a negative impact on a person’s credit
 score through this channel.

         45.     Yet another element of “debts owed” is typically the number of credit accounts
 with a balance. While it is true that, other things equal, having too many accounts with a
 balance could indicate a higher risk that a consumer is over‐extended and thus could negatively

 affect the person’s credit score,32 such an impact tends to be a relatively minor for installment
 loans because the consumer does not have the ability to increase the amount of indebtedness

 on an installment loan once the loan has been granted.33 Furthermore, whether and to what
 extent the number of open student loan accounts negatively affects a consumer credit score
 will depend on their overall credit profile, and any positive impact of reducing the number of
 open student loan accounts could be offset by other negative effects of consolidation on their
 credit score (as discussed above and in Section 6.4 below).

         46.     Given how the “debts owed” factor affects credit scores, Docu Prep Center’s and
 Certified Doc Prep Services’ blanket statements to consumers in their sales scripts that having
 multiple open trade lines “puts a very negative impact on your credit” cannot be supported.
 Indeed, there is the potential for a negative credit score impact of loan consolidation through
 the “debts owed” channel for some borrowers.




 32 FICO, “Understanding FICO Scores,” Id., p. 16.

 33 For example, a VantageScore report indicates that paying off credit card balances tends to have a
 more favorable impact on a person’s credit score than paying off an installment loan because of the
 different way in which revolving credit utilization percentages are factored into credit scores compared
 to installment account balances. See VantageScore, “Understanding Your Credit Score and How It
 Changes,” Id., pp. 5‐6.



                                                                                                 Page 20
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 23 of 37 Page ID
 Expert Report of David M. Skanderson #:3564
 December 14, 2020


 6.4.    Impact on Length of Credit History

         47.     Having a greater average age of trade lines generally has a favorable impact on a
 person’s credit score (other things equal). However, loan consolidation has the opposite effect:
 opening a new credit trade line associated with a federal consolidation loan and simultaneously
 closing the original federal student loan reduces the average age of a person’s trade lines (both
 the average age of all trade lines and the average age of open installment loans), thus

 potentially reducing their credit score.34 Such a negative effect would tend to be small and
 temporary for a borrower with a well‐established credit history, but would tend to be larger for
 a borrower with few or no open trade lines other than student loans.

         48.     For this reason, broad statements that loan consolidation “will have the benefit
 of improving your credit score,” such as those in Docu Prep Center sales scripts, cannot be
 supported based on impacts to credit scoring factors related to “length of credit history.”

 6.5.    Impact on New Credit

         49.     Student loan consolidation would have a potential effect on a person’s credit
 score through the “new credit” channel because it would result in opening a new trade line on




 34 See Fair Isaac Corporation, “FICO® Score Factors Guide – Experian,” Id., p. 7; and VantageScore
 Solutions LLC, “The Basics of Credit Scoring,” The Score: Monthly Credit Scoring News, September 2020
 edition.



                                                                                                 Page 21
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 24 of 37 Page ID
 Expert Report of David M. Skanderson #:3565
 December 14, 2020


 the person’s credit record.35 However, other things equal, that effect would tend to be a

 reduction in the consumer’s credit score for many consumers.36

         50.     The direction of the impact of opening new credit (increasing or decreasing the
 score) will generally depend upon the specifics of a person’s credit bureau profile. For example,
 a VantageScore publication shows that opening a new installment loan would tend to have a
 negative impact on a person’s credit score if their score is in the prime credit range (roughly
 660 to 740) but would tend to have a positive impact for a person with a score in the subprime

 range (roughly 550 to 600).37

         51.     Given that the impact of opening a new student loan account is individual‐
 specific and could be either negative, positive, or nil, broad and general assertions that loan
 consolidation “will have the benefit of improving your credit score,” such as those in Docu Prep
 Center sales scripts, are not supportable based on impacts to credit scoring factors related to
 “new credit.”

 6.6.    Impact on Credit Mix

         52.     Other things equal, a change in credit mix could have a favorable impact on a
 person’s credit score if it represented an increase in the diversity of accounts successfully




 35 Credit scoring factors related to “new credit” also include credit inquiries. However, my
 understanding is that federal direct loan consolidation does not involve a credit check, so it would not
 result in a new inquiry on the borrower’s credit report.

 36 FICO, “How New Credit Impacts Your Credit Score.” See also VantageScore, “Understanding Your
 Credit Score and How It Changes,” July 2020, Id., p. 7: “The direction and the magnitude of the impact
 on the credit score [of obtaining new credit] depends on the information contained in the consumers’
 credit profiles.”

 37 VantageScore Solutions, LLC, “VantageScore’s Guide to How Common Actions Impact Credit Scores,”
 December 21, 2018, p. 7.



                                                                                                   Page 22
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 25 of 37 Page ID
 Expert Report of David M. Skanderson #:3566
 December 14, 2020


 managed by the consumer, because that could demonstrate the consumer’s ability to both

 obtain and manage different types of credit.38 However, opening a new federal student
 consolidation loan trade line and simultaneously closing existing federal student loan trade
 lines would not increase the diversity of types of credit accounts that a consumer has, so no
 favorable credit score impact should be expected due to a change in the person’s “credit mix”
 when student loans are consolidated. Therefore, the “credit mix” channel provides no basis to
 support a broad and general assertion that loan consolidation “will have the benefit of
 improving your credit score.”

 6.7.     Summation

          53.   Considering the multiple ways in which student loan consolidation would change
 a borrower’s credit bureau record, and based on the complex and individual‐specific nature of
 the effects of such changes on a borrower’s credit score, I conclude that Defendants’ broad
 statements that loan consolidation would increase the credit score of any given federal student
 loan borrower cannot be supported. There is no channel through which loan consolidation
 would directly and unambiguously increase the credit scores of all student loan borrowers, and
 there are channels through which one can expect loan consolidation to decrease a borrower’s
 credit score (at least in the immediate term). It is not possible to generalize across borrowers
 regarding the net effect on their credit scores of the different impacts of loan consolidation on
 their credit record. I further conclude that Defendants’ statements likely were false for many
 consumers.

          54.   The main scenario in which loan consolidation potentially would help a
 consumer to increase their credit score would be if the borrower was delinquent on their
 existing federal student loan payments prior to consolidation and consolidation helped the




 38 Id.




                                                                                           Page 23
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 26 of 37 Page ID
 Expert Report of David M. Skanderson #:3567
 December 14, 2020


 borrower to cure the delinquency.39 However, as I noted above, any such impact would not be
 directly attributable to the loan consolidation itself. The determination of whether curing a
 student loan delinquency would have a favorable credit score impact would be dependent on
 the borrower’s behavior, would be based on borrower‐specific factors, and would only be
 expected to occur over time. The immediate, direct impacts of loan consolidation are difficult
 or impossible to predict with any certainty, absent detailed analysis of each consumer’s credit
 history profile and a knowledge of the inner workings of credit scoring models.




 I declare that the foregoing is true and correct to the best of my knowledge.

 Signed this 14th day of December 2020, at Seattle, WA.


 Expert Report of David M. Skanderson


 /s/ David M. Skanderson

 David M. Skanderson




 39 I note that the vast majority of student loan borrowers in the US population are not delinquent on
 their loans. The serious delinquency rate for student loans during the 2015‐2017 period was around
 11% (although this includes all types of student loans, not just federal direct student loans). Federal
 Reserve Bank of New York, “Quarterly Report on Household Debt and Credit,” 2017Q4, February 2018,
 p. 2 of electronic document. Also, as noted above, a borrower is not allowed to obtain a federal direct
 consolidation loan until they have cured their default, or unless they agree to enter an income‐based
 repayment plan.



                                                                                                 Page 24
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 27 of 37 Page ID
 Expert Report of David M. Skanderson #:3568
 December 14, 2020


 Appendix 1: Curriculum Vitae
                                                                                       PhD Economics
  David M. Skanderson                                                          University of Rochester
  Vice President
                                                                                       MA Economics
                                                                               University of Rochester

                                                                            BA Economics and Italian
                                                                           California State University,
                                                                                          Sacramento

                                                                           Bank Compliance School
                                                                       American Bankers Association

 Dr. David M. Skanderson is a Vice President in the Financial Economics Practice at CRA. He is a
 quantitatively focused economist with more than 25 years of experience providing practical solutions to
 regulatory compliance, risk management, risk model governance, litigation and public policy issues. He
 specializes in analysis for regulatory and litigation matters. Dr. Skanderson has focused especially on issues
 related to consumer credit underwriting, pricing, marketing, and servicing, with a specialization in fair
 lending/non‐discrimination matters. His experience with fair lending issues includes extensive analysis of
 mortgage, credit card, unsecured lending, and small business lending issues. He works extensively with
 both traditional and Fintech lenders to test their automated decision systems and credit scoring models for
 disparate impact risk, as well as to statistically validate those models and systems. He also regularly serves
 as a testifying expert in litigation matters on topics related to consumer credit, mortgage loan
 underwriting practices, loan servicing, and loan modifications, including analysis of class action and
 damages claims. He previously led departments at a large bank responsible for fair lending analytics,
 Home Mortgage Disclosure Act compliance, and compliance loan review; and served on enterprise
 committees and working groups responsible for governance of regulatory compliance, data systems, and
 model validation.

 Professional history

 2009–Present         Financial Economic Practice, Charles River Associates, Washington, DC
 2003–2009            First Vice President, Washington Mutual Bank FA
                      2006–2009, Senior Manager, Compliance Review, Analytics & HMDA,
                      Corporate Compliance, Enterprise Risk Management
                      Led a geographically distributed team of up to 75 staff responsible for the
                      following areas:
                         Compliance Risk Analytics: Statistical analysis, modeling, and model
                          validation for regulatory compliance matters with a principal focus on



                                                                                                     Page 25
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 28 of 37 Page ID
 Expert Report of David M. Skanderson #:3569
 December 14, 2020


                   fair lending compliance for all consumer business lines of the company
                   (mortgage, equity lending, credit cards).
                  Corporate Compliance Review: Transaction testing for regulatory
                   compliance in all lending lines of business, including the data, systems,
                   reporting, and analysis support for this function.
                  HMDA Compliance: Responsible for compliance oversight related to the
                   Home Mortgage Disclosure Act (Regulation C) and the preparation and
                   submission of the annual HMDA and Community Reinvestment Act (CRA)
                   Loan Application Registers.
                  Served on enterprise committees and working groups responsible for
                   governance of regulatory compliance, data systems, and model
                   validation.
               2005–2006, Senior Manager, Group Operations and Analytics, Corporate
               Compliance—Corporate Risk Oversight, Enterprise Risk Management
                  Led a staff of 45 providing centralized expertise in statistical
                   analysis/modeling, model validation, data management, technology
                   tools, reporting, project management, policy administration, regulatory
                   liaison, process improvement, risk issue tracking, and communications
                   across Compliance and Credit Risk Oversight functions. Reported to the
                   Chief Compliance Officer/Chief Risk Oversight Officer of the company.
                   Actively involved in corporate governance activities, including
                   membership on the Compliance Governance Committee, Enterprise Risk
                   Management Project Review Council, and Credit Model Review Working
                   Groups.

               2004–2005, Manager, Analytics & Data Management, Corporate
               Compliance—Corporate Risk Oversight, Enterprise Risk Management
                  Led analytics, statistical sampling, and database systems supporting all
                   Corporate Compliance and Credit Risk Oversight functions (including Fair
                   and Responsible lending, HMDA, and various loan review functions).
                   Successfully built a cohesive analytics and data management function
                   from the consolidation of multiple groups in a corporate reorganization.
                   Became recognized as the “go‐to” person for all statistical and data
                   matters affecting Compliance and Risk Oversight.

               2003–2004, Manager, Fair Lending Analytics & Monitoring, Corporate Fair
               Lending Program Office
                  Managed the fair lending analytics and examination program in the newly
                   formed Fair Lending Program Office. Responsible for building the
                   program from scratch.




                                                                                       Page 26
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 29 of 37 Page ID
 Expert Report of David M. Skanderson #:3570
 December 14, 2020


 1994–2003        KPMG LLP and Affiliates
                  Nearly 10 years of experience providing clients with analysis and expertise
                  required to achieve their public policy objectives and manage regulatory risk.
                  2002–2003, Senior Manager, Economic Consulting Services, KPMG LLP
                  2001, Senior Manager, KPMG Consulting, Inc. (formed by the public offering
                  by KPMG LLP of KPMG Consulting, which included Barents Group LLC)
                  1994–2001, Barents Group LLC of KPMG LLP
                      1998–2001, Senior Manager
                      1996–1998, Manager
                      1994–1996, Senior Associate, Barents Group LLC (a wholly owned
                      subsidiary of KPMG LLP, formed from the Policy Economics Group of
                      KPMG Peat Marwick LLP)
                      1994, Senior Consultant, Policy Economics Group, KPMG Peat Marwick
                      LLP

 Academic teaching experience

 1988–1994        Part‐time Instructor, Department of Economics, University of Rochester, New
                  York. Taught undergraduate‐level courses on financial institutions and
                  markets (intermediate and advanced courses covering stock, bond, futures,
                  options, foreign exchange, and swap markets) and microeconomics. Included
                  two appointments as a Dean's Teaching Fellow at the University.
 1993             Adjunct Instructor, College of Business, Rochester Institute of Technology,
                  New York. Taught MBA‐level corporate finance theory, covering issues of
                  capital structure, dividend policy, debt instruments, leasing policy, and
                  options.
 1989             Adjunct Instructor, Department of Business and Economics, State University
                  of New York, College at Brockport. Taught undergraduate microeconomics.

 Publications and other papers

 “Managing Discrimination Risk of Machine Learning and AI Models,” ABA Journal of Labor &
 Employment Law, forthcoming 2021.

 “Implications and Risks of New HMDA Data Disclosure,” ABA Bank Compliance, American
 Bankers Association, January‐February 2018.

 “Fair Lending in the Brave New World of Big Data,” ABA Bank Compliance, American Bankers
 Association, May‐June 2017.




                                                                                        Page 27
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 30 of 37 Page ID
 Expert Report of David M. Skanderson #:3571
 December 14, 2020


 “Redlining Risk – Walking a Fine Line,” Mortgage Banking, Mortgage Bankers Association, Vol.
 76 No. 10, July 2016.

 “Fair Lending Monitoring ‐ Where to Focus Statistical Analysis,” ABA Bank Compliance,
 American Bankers Association, May‐June 2016.

 “Managing the Risk of Pricing Discretion,” with Mike McAuley and Joe Garrett, Mortgage
 Banking, Mortgage Bankers Association, Vol. 75 No. 6, March 2015.

 “Managing the Fair Lending Risk of Pricing Discretion: A Survey of Mortgage Industry
 Practices,” with Mike McAuley and Joe Garrett, CRA White Paper, October 2014.

 “Containing Fair Lending Risk,” with Ivan Darius and Tammy Butler, Mortgage Banking,
 Mortgage Bankers Association, Vol. 74, No. 12, September 2014.

 “Real‐Time Control and Detection of Fair Lending Risks in Mortgage Origination,” with Ivan
 Darius, CRA White Paper, September 2014.

 “Analyzing the Fair Lending Risk of Credit Card Operations,” CRA Insights: Financial Economics,
 August 2014.

 “Fair Lending Analysis of Credit Cards,” Federal Reserve Bank of Philadelphia Payment Cards
 Center Discussion Paper, with Dubravka Ritter, July 2014.

 “Evaluating the Fair Lending Risk of Credit Scoring Models,” CRA Insights: Financial Economics,
 with Alex Stricker, February 2014.

 “Fair Lending Risk Management: Lessons from Recent Settlements,” CRA Insights: Financial
 Economics, November 2012.

 “Hazards of The Home Affordable Modification Program,” Financial Services Law360, guest
 column, May 14, 2010.

 “Emerging HAMP‐Related Lawsuits,” with Marsha Courchane, Alex Stricker and David Kogut,
 CRA Insights: Financial Economics, April 2010.

 “Impact of the Mortgage Meltdown on HMDA Data,” with Rajeev Darolia, ABA Bank
 Compliance, American Bankers Association, January/February 2010, Volume 31, No. 1, pp. 26–
 33.

 Conference, workshop and other speaking engagements

 “Fair Lending: Reports of My Death Have Been Greatly Exaggerated,” National Council of
 Higher Education Resources Virtual Annual Conference, November 12, 2020.




                                                                                         Page 28
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 31 of 37 Page ID
 Expert Report of David M. Skanderson #:3572
 December 14, 2020


 “Calling All Bank Directors Episode 22: Redlining in the Current Environment, Part 2,” American
 Association of Bank Directors, podcast interview, October 19, 2020.

 “Calling All Bank Directors Episode 21: Redlining in the Current Environment, Part 1,” American
 Association of Bank Directors, podcast interview, October 13, 2020.

 “Calling All Bank Directors Episode 14: Disparate Impact and Its Significance to Your Bank and
 Board,” American Association of Bank Directors, podcast interview, August 17, 2020.

 “Managing the Risk of Machine Learning and AI Models,” Artificial Intelligence & Automation:
 Impact on Work and Workers, 72nd Annual New York University Law School Conference on
 Labor, June 13, 2019.

 “I Lender: How to Avoid a Regulatory Nightmare when using Artificial Intelligence and
 Alternative Data to Reach Credit Invisibles,” RegTech 2018, American Banker, October 15, 2018.

 “Implications and Risks of New HMDA Data Disclosure,” Risk Management, Quality Assurance
 and Fraud Prevention Forum, Mortgage Bankers Association, September 24, 2018.

 Analyzing Redlining Risk,” Risk Management, Quality Assurance and Fraud Prevention Forum,
 Mortgage Bankers Association, September 25, 2017.

 “Fair Lending: Avoiding the Pitfalls,” Real Estate Service Providers Council (RESPRO) Fall
 Seminar, September 23, 2016.

 “Why Fair Lending Still Matters in an Automated World,” Marketplace Lending Policy Summit,
 September 13, 2016.

 “HMDA: The New Four‐Letter Word,” Independent Community Bankers Association Webinar,
 July 19, 2016.

 “Focus on Fair Lending,” HMDA Implementation Workshop, Mortgage Bankers Association,
 Austin, TX, June 10, 2016.

 “Fair Lending Considering the HMDA Data,” Mortgage Bankers Association Legal and Regulatory
 Issues Conference, May 3, 2016.

 “Proxy Methods in Fair Lending Analysis,” California Bankers Association 37th Annual
 Regulatory Compliance Conference, October 8, 2015.

 “Preparing for Disparate Impact Claims: Strategies for the Financial Services Industry,” Arnold &
 Porter LLP Webinar, July 21, 2015.

 “Best Practices for Fair Lending Monitoring,” Optimal Blue Client Conference, June 2015.

 “Supervisory Findings & Implications for Compliance Programs,” Optimal Blue Client
 Conference, June 2015.


                                                                                              Page 29
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 32 of 37 Page ID
 Expert Report of David M. Skanderson #:3573
 December 14, 2020


 “Testing for Lending Discrimination Based on Proxies,” Attorneys General Education Program
 Fifth Annual Institute on Financial Services Regulation, George Mason University, April 2015.

 “Risk Concerns of Loan Originator Compensation and Fair Lending,” Mortgage Bankers
 Association Risk Management and Quality Assurance Forum, September 2014.

 “Fair Lending: Getting Ahead of the Game,” Optimal Blue Client Conference, June 2014.

 “At the Intersection of QM and Fair Lending,” Optimal Blue Client Conference, June 2014.

 “Challenges in Underwriting and Fair Lending: Measuring and Monitoring Fair Lending Risk,”
 Mortgage Bankers Association Risk Management and Quality Assurance Forum, September
 2013.

 “Defending Against Fair Lending & Disparate Impact Claims,” Optimal Blue & Secondary
 Interactive Client Conference, June 2013.

 “Secondary Marketing Strategies for Fair Lending and Compliance: Identifying and Controlling
 the Risk,” Mortgage Bankers Association National Secondary Market Conference & Expo, May
 2013. Repeated as a Mortgage Bankers Association Webinar, July 2013.

 “Fair Lending Risk Assessment Workshop,” 34th Annual Regulatory Compliance Conference,
 California Bankers Association, October 2012.

 “Fair Lending Update,” 34th Annual Regulatory Compliance Conference, California Bankers
 Association, October 2012.

 “Fair Lending—Beyond the Basics,” American Bankers Association Telephone Briefing, May 22,
 2012.

 “Fair Lending: Keeping Current & Compliant,” Building Our Community: Optimal Blue &
 Secondary Interactive Client Community Conference, April 2012.

 “Fair Lending Monitoring of Credit Cards,” Program in Consumer Credit and Payments
 Workshop, Payment Cards Center, Federal Reserve Bank of Philadelphia, November 2011

 “Fair Lending Analysis for Small Banks,” 33rd Annual Regulatory Compliance Conference,
 California Bankers Association, October 2011.

 “Fair Lending Evaluation and Enforcement in Loan Modifications,” National Mortgage Servicing
 Conference & Expo, Mortgage Bankers Association, February 2011.

 “Fair Lending Analysis for the Current Environment,” Fair Lending Modeling Symposium,
 American Bankers Association Regulatory Compliance Conference, June 2008.




                                                                                         Page 30
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 33 of 37 Page ID
 Expert Report of David M. Skanderson #:3574
 December 14, 2020


 “Modeling and Managing: Making Decisions and Taking Action Based on Analysis,” Fair Lending
 Modeling Symposium, American Bankers Association Regulatory Compliance Conference, June
 2007.

 Panelist, Workshop on the Effectiveness of the Research and Experimentation Tax Credit,
 sponsored by the Office of Technology Assessment, Congress of the United States, July 1995.

 Presented a research paper entitled “Evidence on the Long‐Run Fisher Effect” at the Annual
 Meetings of the Eastern Economic Association, March 1993.

 Expert testimony

    Interest on mortgage escrow accounts, damages: Deposition in the matter of William
     Kivett, et al., Plaintiffs, v. Flagstar Bank, FSB, Defendant, United States District Court,
     Northern District of California, Case No. 3:18‐DV‐05131‐WHA, February 7, 2020, in support
     of Defendant.

    Interest on mortgage escrow accounts, damages: Deposition in the matter of Donald M.
     Lusnak, et al., Plaintiffs, v. Bank of America, N.A., Defendant, United States District Court,
     Central District of California, Case No. 14‐cv‐01855‐GW (AFM), October 1, 2019, in support
     of Defendant.

    Mortgage loan modifications, damages: Deposition in the matter of Bobbi Jackson and
     Matthew Jackson, on behalf of themselves and all others similarly situated, Plaintiffs, v.
     Bank of America, N.A., Defendant, United States District Court, Western District of New
     York, Buffalo Division, Case No. 1:16‐cv‐00787, June 12, 2019, in support of Defendant.

    Damages/mortgage loan servicing: Deposition in the matter of Heartwood 2, LLC, Plaintiff,
     v. Nationstar Mortgage LLC, Defendant, United States District Court, Southern District of
     Florida, Case No. 0:18‐cv‐60806‐KMW, March 11, 2019, in support of Defendant.

    Mortgage underwriting and credit report analysis: Deposition in the matter of James
     Banneck, et al., Plaintiff, v. Federal National Mortgage Association, Defendant, United
     States District Court, Northern District of California, Case No. 3:17‐cv‐04657‐WHO,
     September 24, 2018, in support of Defendant.

    Mortgage underwriting and credit report analysis: Deposition in the Matter of Brandon M.
     Walsh, et al., Plaintiff, v. Federal National Mortgage Association, Defendant, United States
     District Court, District of Arizona, Case No. CV‐15‐007761‐PHX‐JTT, January 9, 2018, in
     support of Defendant.

    VA mortgage lending/loan origination fees/damages/False Claims Act: Deposition in the
     matter of United States of America Ex Rel. Victor E. Bibby and Brian J. Donnelly,
     Relators/Plaintiffs, v. Mortgage Investors Corporation, et al., Defendants, United States
     District Court, Northern District of Georgia, Atlanta Division, Case No. 1:12‐CV‐04020‐AT,
     March 22, 2017, in support of Defendant.


                                                                                            Page 31
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 34 of 37 Page ID
 Expert Report of David M. Skanderson #:3575
 December 14, 2020


    Mortgage loan modifications, statistical sampling, damages: Deposition in the matter of
     America Ex rel. Michael J. Fisher, Brian Bullock and Michael Fisher, Individually, and Brian
     Bullock, Individually, Plaintiffs, v. Ocwen Loan Servicing, LLC and Ocwen Financial
     Corporation, Defendants, United States District Court, Eastern District of Texas, Sherman
     Division, Case No. 4:12‐cv‐543, June 7, 2016, in support of Defendants.
    Mortgage loan servicing/credit damages/other damage claims: Deposition in the matter of
     Flint W. Murfitt, Plaintiff, v. Bank of America N.A., Defendant, United States District Court,
     Central District of California, Eastern Division, Case No. 5:13‐cv‐01182‐JGB (SPx), May 26,
     2016, in support of Defendant.
    Mortgage lending/credit reporting/credit damages: Deposition in the matter of Joseph L.
     Kauffman and Kimberly K. Kauffman, Plaintiffs, v. Equifax Information Services, LLC;
     Experian Information Solutions; Transunion, LLC; and Bank of America N.A., Defendants,
     United States District Court, District of Montana, Billings Division, Case No. 1:14‐cv‐00148‐
     SPW‐CSO, March 24, 2016, in support of Defendant.




                                                                                            Page 32
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 35 of 37 Page ID
 Expert Report of David M. Skanderson #:3576
 December 14, 2020


 Appendix 2: Information Relied Upon or Considered
 Case Documents
    Second Amended Complaint in the matter of Bureau of Consumer Financial Protection,
     Plaintiff, v. Chou Team Realty, LLC f/k/a Chou Team Realty, Inc., d/b/a Monster Loans, d/b/a
     MonsterLoans et al., Defendants, United States District Court, Central District of California,
     Case No. 8:20‐cv‐00043‐SB‐ADS, August 26, 2020.
    Responses and Objections to Defendant Jawad Nesheiwat’s First Set of Interrogatories.

    Declaration of Robert B. Hoose, June 25, 2020, CFPB‐JN‐0109487, including the following
     exhibits:

         o Exhibit 12: CFPB‐JN‐0109386‐400

         o Exhibit 13: CFPB‐JN‐0109401‐423

         o Exhibit 14: CFPB‐JN‐0109424‐435

    Defendant Sales Scripts, Manuals, and Related Documents:

         o CFPB‐JN‐0001793‐1824

         o ML00004751‐757 / CFPB‐JN‐0050972‐978

         o ML00004799‐890 / CFPB‐JN‐0051020‐1111

         o ML00006067‐073 / CFPB‐JN‐0052148‐154

         o ML00013345 / CFPB‐JN‐0063906

 Documents and Information from Public Sources

        Consumer Financial Protection Bureau, “The impact of differences between consumer‐
         and creditor‐purchased credit scores,” Report to Congress on Credit Scores, July 19,
         2011, available at
         https://files.consumerfinance.gov/f/2011/07/Report_20110719_CreditScores.pdf (Last
         viewed December 6, 2020).

        Fair Isaac Corporation, “FICO® Score Factors Guide – Experian,” 2014.

        Federal Reserve Bank of New York, Quarterly Report on Household Debt and Credit,
         2017Q4, February 2018, available at



                                                                                           Page 33
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 36 of 37 Page ID
 Expert Report of David M. Skanderson #:3577
 December 14, 2020


        https://www.newyorkfed.org/microeconomics/hhdc/background (Last viewed
        December 9, 2020).

       FICO, “US FICO® Score Reason Codes,” July 2013, available at
        https://www.fico.com/en/resource‐access/download/3425 (Last viewed December 6,
        2020).

       FICO, “Understanding FICO Scores,” available at https://www.fico.com/en/latest‐
        thinking/fact‐sheet/understanding‐fico‐scores (Last viewed December 6, 2020).

       FICO, “How New Credit Impacts Your Credit Score,” available at
        https://www.myfico.com/credit‐education/credit‐scores/new‐credit (Last viewed
        December 6, 2020).

       FICO, “What’s in My FICO Scores?”, available at https://www.myfico.com/credit‐
        education/whats‐in‐your‐credit‐score (Last viewed December 6, 2020)

       Oliver Wyman, “2019 Vantage Score Market Study Report,” available at
        https://vantagescore.com/education/blog/vantagescore‐market‐adoption‐study‐2019
        (Last viewed December 6, 2020).

       Quinn, Tom, Written Testimony Before the U.S. House of Representatives, Committee
        on Financial Services, Subcommittee on Financial Institutions and Consumer Credit,
        March 24, 2010, available at
        https://www.politico.com/pdf/PPM136_written_testimony_of_tom_quinn_‐
        _financial_institutions_and_consumer_credit_subc_‐_3‐24‐10_final.pdf (Last viewed
        December 6, 2020).

       TransUnion LLC, “TransUnion Credit Report User Guide,” 2015, available at
        https://www.transunion.com/docs/rev/business/clientResources/HowToReadCreditRep
        ort.pdf (Last viewed December 6, 2020).

       TransUnion LLC, “Scores Overview – TransUnion Scores,” 2015, available at
        https://www.transunion.com/docs/rev/business/financialservices/FS_ModelsOverview.
        pdf (Last viewed December 6, 2020).

       Ulzheimer, John, “Student loans and credit reporting,” June 2013, available at
        https://thescore.vantagescore.com/article/61/student‐loans‐and‐credit‐reporting (Last
        viewed December 6, 2020).

       U.S. Department of Education, Federal Student Aid, “Consolidating your federal
        education loans can simplify your payments, but it also can result in the loss of some
        benefits,” https://studentaid.gov/manage‐loans/consolidation (Last viewed December
        6, 2020).



                                                                                         Page 34
Case 8:20-cv-00043-SB-ADS Document 191-13 Filed 05/14/21 Page 37 of 37 Page ID
 Expert Report of David M. Skanderson #:3578
 December 14, 2020


       VantageScore Solutions, LLC, “Segmentation for Credit Based Delinquency Models
        White Paper,” May 2006.

       VantageScore, “Peeling back layers for a closer look at debt,” The Score: Monthly Credit
        Scoring News, October 2013, available at
        https://thescore.vantagescore.com/article/86/peeling‐back‐layers‐closer‐look‐debt
        (Last viewed December 6, 2020).

       VantageScore Solutions, LLC, “VantageScore 3.0 White Paper,” December 2013, p. 7,
        available at https://vantagescore.com/education/blog/vantagescore‐3‐0‐white‐paper
        (Last viewed December 6, 2020).

       VantageScore Solutions, LLC, “VantageScore’s Guide to How Common Actions Impact
        Credit Scores,” December 21, 2018, available at
        https://vantagescore.com/education/blog/understanding‐your‐credit‐score‐how‐it‐
        changes (Last viewed December 6, 2020).

       VantageScore Solutions, LLC, “Understanding Your Credit Score and How it Changes,”
        July 2020 (Last viewed December 6, 2020).

       VantageScore Solutions LLC, “The Basics of Credit Scoring,” The Score: Monthly Credit
        Scoring News, September 2020 edition, available at
        https://thescore.vantagescore.com/article/526/did‐you‐know‐basics‐credit‐scoring
        (Last viewed December 6, 2020).




                                                                                        Page 35
